            Case 1:21-cv-04025-LTS Document 7 Filed 07/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AZIZI ANSARI,

                                 Petitioner,
                                                                  21-CV-4025 (LTS)
                     -against-
                                                                  CIVIL JUDGMENT
UNITED STATES OF AMERICA, et al.,

                                 Respondents.

         Pursuant to the order issued July 20, 2021, dismissing the petition,

         IT IS ORDERED, ADJUDGED AND DECREED that the petition is dismissed without

prejudice under Rule 41(b) of the Federal Rules of Civil Procedure for failure to comply with the

Court’s order.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Petitioner and note service on the docket.

SO ORDERED.

Dated:     July 20, 2021
           New York, New York

                                                       /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                         Chief United States District Judge
